                             Case 4:16-cv-05590-JSW Document 79 Filed 01/15/20 Page 1 of 4



                    1   Dori Yob Kilmer, Bar No. 227364
                        dyob@hopkinscarley.com
                    2   Jeffrey E. Essner, Bar No. 121438
                        jessner@hopkinscarley.com
                    3   HOPKINS & CARLEY
                        A Law Corporation
                    4   The Letitia Building
                        70 S First Street
                    5   San Jose, CA 95113-2406
                    6   mailing address:
                        P.O. Box 1469
                    7   San Jose, CA 95109-1469
                        Telephone:    (408) 286-9800
                    8   Facsimile:    (408) 998-4790
                    9   Attorneys for Plaintiffs
                        MARTINS BEACH 1, LLC and MARTINS
                   10   BEACH 2, LLC
                   11                                  UNITED STATES DISTRICT COURT

                   12                            NORTHERN DISTRICT OF CALIFORNIA

                   13

                   14   MARTINS BEACH 1, LLC and                    CASE NO. 4:16-CV-05590 JSW
                        MARTINS BEACH 2, LLC,                       ORDER GRANTING
                   15                                               JOINT STIPULATION RE PLAINTIFFS’
                                         Plaintiffs,                DEADLINES TO AMEND COMPLAINT
                   16                                               AND DEFENDANTS’ DEADLINES TO
                        v.                                          RESPOND
                   17
                        EFFIE TURNBULL-SANDERS, et al.,
                   18
                                         Defendants.
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
                        381\3440714.1
H OPKINS & C
  ATTORNEYS AT          JOINT STIPULATION RE PLAINTIFFS’ DEADLINES TO AMEND COMPLAINT AND
 SAN JOSE   PALO
                        DEFENDANTS’ DEADLINES TO RESPOND; 4:16-CV-05590 JSW
                          Case 4:16-cv-05590-JSW Document 79 Filed 01/15/20 Page 2 of 4



                    1                                        JOINT STIPULATION
                    2          This Joint Stipulation is submitted by Plaintiffs Martins Beach 1, LLC et al., and
                    3   Defendants San Mateo County, et al., (the “Parties”) by and through their counsel of record.
                    4          WHEREAS, on September 30, 2016, Plaintiffs filed their complaint in this action, see
                    5   ECF NO. 1;
                    6          WHEREAS, on October 17, 2016, this Court set a Case Management Conference for
                    7   February 3, 2017, see ECF No. 8;
                    8          WHEREAS, on January 17, 2017, this Court continued the Case Management Conference
                    9   to July 28, 2017, see ECF No. 26;
                   10          WHEREAS, on February 14, 2017, the defendants filed motions to dismiss, see ECF Nos.
                   11   28, 29, 31;
                   12          WHEREAS, on June 22, 2017, the Court issued an order vacating the Case Management
                   13   Conference, see ECF No. 60;
                   14          WHEREAS, in two orders issued August 18, 2018 and a third issued November 15, 2019,
                   15   this Court granted those motions with leave to amend, see ECF Nos. 64, 65, 72;
                   16          WHEREAS, the Plaintiffs’ original deadline to file an amended complaint was December
                   17   20, 2019, see ECF No. 72;
                   18          WHEREAS, the Defendants’ original deadline to respond to the amended complaint was
                   19   January 10, 2020; and,
                   20          WHEREAS the parties entered into a joint stipulation to extend Plaintiffs’ deadline to file
                   21   an amended complaint to January 16, 2020, and Defendants deadline to respond to the amended
                   22   complaint to February 14, 2020, see ECF Nos. 74, 75.
                   23          WHEREAS, this is the second request to extend the deadlines with respect to the filing of
                   24   the Amended Complaint and responses thereto.
                   25          THEREFORE, IT IS HERE STIPULATED AND AGREED UPON by and between all
                   26   parties through their counsel of record:
                   27          1. The deadline for Plaintiffs to file an Amended Complaint shall be continued to
                   28   381\3440714.1 January 24, 2020; and, -2-
H OPKINS & C
                        JOINT STIPULATION RE PLAINTIFFS’ DEADLINES TO AMEND COMPLAINT AND
  ATTORNEYS AT
 SAN JOSE   PALO
                        DEFENDANTS’ DEADLINES TO RESPOND; 4:16-CV-05590 JSW
                          Case 4:16-cv-05590-JSW Document 79 Filed 01/15/20 Page 3 of 4



                    1         1. The deadline for Defendants to Respond to the Amended Complaint, by answer or
                    2             other pleading, shall be continued to February 28, 2020.
                    3   Dated: January 15, 2020                         HOPKINS & CARLEY
                                                                        A Law Corporation
                    4

                    5
                                                                        By:/s/ Dori Yob Kilmer
                    6                                                      Dori Yob Kilmer
                                                                           Jeffrey E. Essner
                    7                                                      Attorneys for Plaintiffs
                                                                           MARTINS BEACH 1, LLC and
                    8                                                      MARTINS BEACH 2, LLC
                    9   Dated: January 15, 2020                         COTCHETT, PITRE, MCCARTHY, LLP
                   10

                   11                                                   By: /s/ Eric Buescher
                                                                           Eric Buescher
                   12                                                      Joseph W. Cotchett
                                                                           Attorneys for Defendants
                   13                                                      County of San Mateo, Steve Monowitz
                                                                           individually and in his official capacity as
                   14                                                      Director of the San Mateo County Planning
                                                                           and Building Department
                   15
                        Dated: January 15, 2020                         CALIFORNIA DEPARTMENT OF JUSTICE
                   16                                                   OFFICE OF THE ATTORNEY GENERAL
                   17

                   18                                                   By: /s/ David G. Alderson
                   19                                                      David G. Alderson
                                                                           Joel Samuel Jacobs
                   20                                                      Attorneys for Defendants
                                                                           Anne Baker, Belinda Faustinos, Brian P.
                   21                                                      Kelly, Bruce April, Carole Groom, Cindy
                                                                           Aronberg, Dayna Bochco, Effie Turnbull-
                   22                                                      Sanders, Erik Howell, Gregory Cox,
                                                                           Janelle Beland, John Laird, Maricela
                   23                                                      Morales, Mark Vargas, Martha McClure,
                                                                           Mary Luevano, Mary Shallenberger, Nidia
                   24                                                      Garcia-Erceg, Olga Diaz, Randy Pestor,
                                                                           Roberto Uranga, Sarah Glade Gurney,
                   25                                                      Steve Kinsey, Steve Kram, Thomas
                                                                           Gibson, Trent Orr, Wendy Mitchell, Betty
                   26                                                      T. Yee, Gavin Newsom, Michael Cohen

                   27

                   28   381\3440714.1                      -3-
H OPKINS & C
                        JOINT STIPULATION RE PLAINTIFFS’ DEADLINES TO AMEND COMPLAINT AND
  ATTORNEYS AT
 SAN JOSE   PALO
                        DEFENDANTS’ DEADLINES TO RESPOND; 4:16-CV-05590 JSW
Case 4:16-cv-05590-JSW Document 79 Filed 01/15/20 Page 4 of 4
